                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


ABBY HARTMAN,

                     Plaintiff,
                                                             4:19CV3100
       vs.

CITY OF LINCOLN, NEBRASKA, and
CITY OF LINCOLN, NEBRASKA, doing
business as LINCOLN POLICE                                     ORDER
DEPARTMENT

                     Defendants.




      The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and a motion to dismiss has now been filed.
Unless all parties consent to final disposition by a magistrate judge, the
undersigned cannot enter a ruling on the pending motion. If the parties do not so
consent, the case will be reassigned to a district judge.

      Accordingly,

      IT IS ORDERED that to avoid any delays in this case,

      1)     If the parties consent to final disposition of the case by the
             undersigned magistrate judge, on or before November 1, 2019, they
             shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
             MAGISTRATE JUDGE” located on the court’s website at
             http://www.ned.uscourts.gov/forms/. After all parties have signed this
             form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
             electronically file this form or submit it to chambers.
      2)     In the absence of timely submitting the attached form in accordance
             with paragraph (1) of this order, the case will be reassigned to a district
             judge.
Dated this 18th day of October, 2019.


                                    BY THE COURT:


                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
